The Attorney                 General of Texas
                                             July    9,   1979

MARKWHITE
Attorney General


                   John W. Holcombe, D.V.M.                      Opinion No. MW-31
                   Executive Director
                   Texas Animal Health Commission                Re: Whether        the  executive
                   P. 0. Box 12966                               director    of the Texas Animal
                   Austin, Texas 787U                            Health Commission is required to
                                                                 be a veterinarian.

                   Dear Dr. Holcombe:

                       You have asked if the executive director         of the Texas Animal Health
                   Commission is required to be a veterinarian.

                        Article i’O14f-l, V.T.C.S., provides in part:

                                 Section 23. The [Animal Health] Commission is
                              hereby authorized to employ a Chief Veterinarian, a
                              first assistant and as many Assistant Veterinarians as
                              may be necessary; also, such other persons as may be
                              necessary for the enforcement of the provisions of
                              this Act, and other Live Stock Sanitary Acts; also,
                              clerks, stenographers, chief clerk and all necessary
                              clerical help.

                   See also V.T.C.S. art. 7014~1, 5 31 (commission authorized to employ a chief
                   veterinarian and assistant veterinarians  for the eradication and control of
                   contagious, infectious, and communicable diseases of livestock).

                          The term “executive director” does not appear in the statutes relating
                   to the Animal Health Commission, although there is a line item appropria-
                   tion for an executive director.      Acts 1977, 65th Leg., ch. 872, at 2836.
                   Material which you have furnished us indicates that although the executive
                   director has also served as chief veterinarian from 1956 until the present, for
                   the 20 years prior to 1956, the chief administrative       officer was not a
                   veterinarian.

                          In light of the absence of any statutory requirement that the chief
                   administrative   officer of the Animal Health Commission also be the chief
                   veterinarian and in light of the past practice of having a director who is not




                                               p.    95
John W. Holcombe, D.V.M.      -    Page Two    (HK-31)



chief veterinarian,  it is our opinion that the executive director of the Animal Health
Commission is not required to be a veterinarian.    Of course, a non-veterinarian employed
as executive director may not act as chief veterinarian.

                                       SUMMARY

           The Executive Director of the Texas Animal Health Commission is
           not required to be a veterinarian.




                                               MARK     WHITE
                                               Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by C. Robert Heath
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
David B. Brooks
Austen Furse
Susan Garrison
Bob Gauss
Rick Gilpin
William G Reid
Bruce Youngblood




                                          p.    96